Exhibit 10.1



 

* Material has been omitted pursuant to a request for confidential treatment and
the material has been filed separately.

SUPPLY AND SELF MAINTENANCE AGREEMENT



This Supply and Self Maintenance Agreement (this "Agreement") is entered into
this 26th day of November, 2008 (the "Effective Date"), by and between Delphax
Technologies Inc., a corporation organized under the laws of the State of
Minnesota ("Delphax"), and Harland Clarke Corp., formerly known as John H.
Harland Company, a corporation organized under the laws of the State of
Delaware, ("Harland Clarke"). Delphax and Harland Clarke are from time to time
referred to herein individually as a "Party" and collectively as the "Parties."



RECITALS



Whereas, on or about January 1, 2005, Delphax and Harland Clarke entered into
that certain Maintenance Agreement, as amended by that certain First Amendment
to Maintenance Agreement dated as of January 1, 2008 (the "Maintenance
Agreement"), pursuant to which Harland Clarke engaged Delphax Technologies, Inc.
to perform certain maintenance functions (the "Maintenance Services") for
Harland Clarke's Imaggia printers (the "Equipment");



WHEREAS, the Parties have determined to terminate the Maintenance Agreement and
for Harland Clarke to assume performance of the Maintenance Services on the
Equipment; and



WHEREAS, the Parties desire to enter into this Agreement which shall set forth
the terms pursuant to which (i) Delphax shall provide to Harland Clarke and
Harland Clarke shall acquire from Delphax the Products (defined below),
including tools and equipment; (ii) Delphax shall transfer performance of the
Maintenance Services to Harland Clarke and perform the Transition Services
(defined below) in furtherance of such transfer; (iii) Harland Clarke shall be
permitted to hire the Transferred Employees (defined below); and (iv) Delphax
shall provide to Harland Clarke the Post-Transition Support Services (defined
below) and Training Services (defined below) to Harland Clarke.



NOW THEREFORE, in consideration of the covenants, mutual promises, and
conditions set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:



Effect of Execution

. The Parties agree that as of the Effective Date, the Maintenance Agreement
shall be deemed terminated in accordance with the provisions thereof (other than
as expressly set forth herein) and that this Agreement shall set forth all of
Delphax's obligations with respect to the Products and Equipment.



Supply of Products.

Sale and Purchase of Products.

Delphax agrees to manufacture, acquire on behalf of, sell and deliver to Harland
Clarke, and Harland Clarke agrees to purchase and receive from Delphax, its
requirements of the parts, supplies, tools, equipment and other consumables
required to fully support the operation of the Equipment, as specifically
described in
Schedule A
attached hereto (the "Products").



Rolling Forecast; Purchase Orders

. Each month during the Term (defined below), Harland Clarke will provide to
Delphax and Delphax shall accept from Harland Clarke a purchase order (each, a
"Purchase Order") for delivery not later than six (6) months thereafter of
Harland Clarke's requirements for the Products specified in the Purchase Order.
Each Purchase Order shall be deemed accepted by Delphax unless Delphax provides
written notice to the contrary to Harland Clarke within three (3) business days
following receipt of such Purchase Order;
provided, however
, that Delphax shall not reject any Purchase Order unless Harland Clarke's
requirements for Products therein are unreasonably disproportionate to Harland
Clarke's historical usage of such Products. During the initial six (6) months of
the Term, Delphax shall deliver to Harland Clarke, and Harland Clarke shall
purchase from Delphax, the Products in such amounts and at such frequencies
consistent with Harland Clarke's historic usage under the Maintenance Agreement
and as necessary to maintain operation of the Equipment for that initial
six-month period. Thereafter, delivery dates shall be as specified in Harland
Clarke's Purchase Orders, provided that such dates do not involve lead times
that are shorter than the historical pattern. Those certain general terms and
conditions of sale and purchase previously agreed to among the Parties and
attached hereto as
Exhibit A
shall apply to all Purchase Orders issued by Harland Clarke under this
Agreement. In the event, however, of any conflict or inconsistency between such
general terms and conditions as set forth in
Exhibit A
and the terms and conditions of this Agreement, the terms and conditions of this
Agreement shall prevail.



Pricing

. Prices for the Products sold hereunder during the remainder of 2008 and during
2009 shall be as set forth under the appropriate column for 2008 and 2009 on
Schedule A
attached hereto and shall not be subject to any increase prior to January 1,
2010. On January 1, 2010 and annually thereafter, prices for the Products may be
increased by Delphax not more than once per year;
provided, however
, that except for the volume based price changes referred to on Schedule A, *.
Delphax shall provide not less than sixty (60) days' prior written notice to
Harland Clarke of any proposed price increase under this
Section 2(c)
. Beginning in calendar year 2010 and during any subsequent calendar year
thereafter during the Term, if the total volume of Products purchased hereunder
(as measured in US$) by Harland Clarke decreases by more than *, excluding (i)
Harland Clarke's purchase of the Onsite Products (defined below) pursuant to
Section 3(d) of this Agreement and (ii) any Products received pursuant to all
purchase orders issued to Delphax by Harland Clarke prior to the Effective Date,
the Parties agree to work in good faith to renegotiate pricing for the
immediately subsequent year's purchases on the basis of said reduction in
volume.



Delivery; Shipping and Risk of Loss

. Upon receipt of each Purchase Order issued hereunder, Delphax shall coordinate
delivery of the Products with the designated Harland Clarke representative to
optimize freight costs. The Products shall be (i) packaged by Delphax in
accordance with mutually agreed upon specifications and in a manner so as to
prevent destruction and/or damage of the Products while in transit and (ii)
placed for shipment by Delphax F.O.B. the Delphax facility with a carrier
designated by Harland Clarke. The cost of shipping shall be borne by Harland
Clarke. The risk of loss, damage, theft or destruction of the Products during
shipment from any cause whatsoever, whether or not insured, shall be borne by
Harland Clarke.





Invoicing

. Contemporaneously with the shipment of the Products, Delphax shall issue to
Harland Clarke an invoice for such shipment. Each such invoice shall, at a
minimum, set forth the following: (i) an invoice number for tracking purposes,
(ii) the applicable Purchase Order number, (iii) the quantity of each Product
shipped, (iv) the Harland Clarke facility to which the Products were shipped,
and (v) the applicable pricing as set forth in
Schedule A
or as provided in paragraph c above.



Inspection; Defective Products

. Upon receipt of the Products, Harland Clarke shall perform an inspection of
all Products. Following the performance of such inspection, Harland Clarke shall
inform Delphax of any Products it deems to be defective and shall return to
Delphax such defective products at Delphax's expense. Notwithstanding the
foregoing, nothing contained in this section shall relieve Delphax for
responsibility for latent defects in the Products.





Payment

. The invoice amount on each Purchase Order shall be due and payable by Harland
Clarke to Delphax within thirty (30) days after the invoice date.



Disputed Payments; Credit Memos

. In the event that Harland Clarke disputes an amount previously paid pursuant
to Section 2(g) above, Harland Clarke shall notify Delphax of such dispute as
soon as practicable after the discrepancy has been discovered. The Parties will
investigate the dispute using the dispute resolution process set forth in
Section 19
below. Upon resolution of such dispute and if necessary, Delphax shall issue a
credit memo to reflect the resolution of disputed amount, which shall be
applicable to the next monthly invoice issued hereunder.



Transition Services and Products Inventory.

Continued Performance of Maintenance Services

. Commencing on the Effective Date and continuing until the Cutover Date
(defined below), Delphax shall: (i) continue performing the Maintenance Services
as specifically described in Section 2.3 of the Maintenance Agreement; (ii)
continue providing parts and consumables from the Onsite Inventory (defined
below) in support of the continued operation of the Equipment; (iii) provide, on
an as needed basis and as requested by Harland Clarke, knowledge transfer to
Harland Clarke representatives with respect to the required usage of the
Products and order management, including reviewing lead times and inventory
planning for the Products; and (iv) such other and further services as the
Parties agree are necessary for the transfer of the Maintenance Services from
Delphax to Harland Clarke (collectively, the "Transition Services").



Charges

. As consideration for Delphax's performance of the Transition Services, Harland
Clarke shall pay Delphax (i) a per foot consumable charge, and/or (ii) a per
foot maintenance charge based upon pricing set forth in Schedule A-1.



Termination of Transition Services

. With respect to each Harland Clarke facility in which Equipment is located,
Delphax's obligation to perform the Transition Services shall terminate as of
the conclusion of the final production shift at each such Harland Clarke
facility as on the dates designated in Schedule D attached hereto (each, a
"Cutover Date").



Physical Inventory of Products at Harland Clarke Facilities

. For each Harland Clarke facility in which Equipment is located, beginning not
earlier than its respective Cutover Date and concluding not later than the
commencement of the first production shift on the next business day following
the Cutover Date for that particular Harland Clarke facility (each, the
"Transition Date" for the particular facility), Delphax, together with Harland
Clarke, shall perform a physical inventory (the "Physical Inventory") of all
parts, tools, equipment, products and consumables used in the operation of the
Equipment owned by Delphax then on site at that Harland Clarke facility (the
"Onsite Products"); provided, however such parts, tools, equipments, products
and consumables shall only be included in the Onsite Products if they are found,
upon the reasonable determination of Harland Clarke, to be merchantable, usable
and not found to be excessive in quantity with respect to Harland Clarke's
reasonable requirements. Upon completion of the Physical Inventory for a
particular Harland Clarke facility, the Parties shall mutually agree as to the
number of Onsite Products at that Harland Clarke facility and the purchase price
for such Onsite Products shall be calculated based upon the prices set forth in
Schedule A or as otherwise agreed by the Parties with respect to the tools and
equipment. Not more than fifteen (15) days following the Transition Date for a
particular facility, Harland Clarke shall issue payment to Delphax for the
Onsite Products at that facility.



Post-Transition Support Services

. Commencing on the Transition Date (or such other date as agreed to among the
Parties), and continuing until either the expiration or termination of this
Agreement, Delphax shall perform the following services in connection with the
transfer of the Maintenance Services from Delphax to Harland Clarke
(collectively, the "Post-Transition Support Services").



Technical Support

. Delphax will provide Harland Clarke with telephonic technical support to
resolve problems or issues arising with the Equipment ("Telephonic Technical
Support"). Delphax will provide to Harland Clarke such Telephonic Technical
Support in accordance with Harland Clarke's production operations for which the
Equipment is used and consistent with the service level agreements ("SLAs") set
forth in
Schedule C
attached hereto. In the event an issue or problem requires on site presence by
Delphax technical support or engineering staff, Delphax agrees to make its
personnel available to provide such assistance (the "Onsite Technical Support,"
together with the Telephonic Technical Support, the "Technical Support")
consistent with the SLAs set forth in
Schedule C
. Harland Clarke agrees to pay Delphax for the Technical Support at the rates
stated in the attached
Schedule C
and to reimburse Delphax for reasonable out-of-pocket expenses incurred by
Delphax personnel in connection with the performance of On-Site Technical
Support;
provided, however
, such expenses shall not be subject to any mark-up.



OPSYS Maintenance

. Commencing on the Effective Date, Delphax will provide the OPSYS maintenance
program for all systems installed at a Harland Clarke location for an annual
charge of *

of each calendar year for the term of this Agreement, provided that at the
beginning of each year, or when Delphax has knowledge of a required change,
Delphax will submit a statement of work with the anticipated schedule for
expected changes to the software OEM license renewal for all embedded software *
major and minor releases for improvements and bug fixes for the coming calendar
year or as scheduled to occur. At the beginning of each year a synopsis and
review of the previous year's changes will be done to determine the cost benefit
or substantiation of the annual charges with value added by the update.



Training Services

.





Maintenance Training Services

. Upon Harland Clarke's request, Delphax will provide Imaggia maintenance
training (the "Training Services) to Harland Clarke personnel (with a

* attendee minimum) at the rate specified in
Schedule C
. Delphax agrees to provide the Training Services not more than twenty-one (21)
days following such request from Harland Clarke. Each training class will be *
in length and be limited to a maximum of * individuals.



Training Services Expenses

. Harland Clarke shall be responsible for all expenses incurred by Harland
Clarke personnel attending the maintenance training classes described in
Section 5(a)
above, including, without limitation, travel and lodging expenses.



Train the Trainer Programs

. Upon request for such program by Harland Clarke, Delphax and Harland Clarke
shall mutually agree to a plan and pricing for a "train the trainer" program in
accordance with
Schedule C
to assure on-going support for the Equipment.





Employment of Delphax Employees

. In connection with the transfer of the Maintenance Services from Delphax to
Harland Clarke, as of the Effective Date and at anytime thereafter, Harland
Clarke is permitted to interview and make conditional offers of employment to
all Delphax personnel currently on-site providing the Maintenance Services in
any Harland Clarke facility, subject to successful background checks and drug
screening. Each such Delphax personnel who accepts Harland Clarke's offer of
employment (each a "Transferred Employee") shall be terminated from their
employment with Delphax as of the effective date of their commencement of
employment with Harland Clarke. Delphax shall remain solely liable for all
liabilities relating to each Transferred Employee's employment with and
termination of employment from Delphax, including, but not limited to, any
liabilities for wages or any other type of compensation, employee retirement,
welfare and fringe benefits of any type, accrued sick or vacation or other
leave, or any other existing or contingent claim any Transferred Employee may
now have or in the future may assert against Delphax arising directly or
indirectly out of the Transferred Employee's employment with and termination of
employment from Delphax ("Delphax Transferred Employee Liabilities"). Harland
Clarke shall not succeed to, assume or otherwise become liable for any of the
Delphax Transferred Employee Liabilities. Delphax shall fully indemnify and hold
harmless Harland Clarke for any Delphax Transferred Employee Liabilities claim
made against Harland Clarke. For any Delphax personnel providing Maintenance
Services as of the Effective Date in any Harland Clarke facility that is not
hired by Harland Clarke (except for those who have either not passed the
background check and drug screening or declined Harland Clarke's offer of
employment), Harland Clarke shall reimburse Delphax for (i) the severance
benefits to which such employee would otherwise be entitled under and in
accordance with Delphax's standard severance policy, and (ii) up to two (2)
weeks retention benefits to the Cut Over Date for the facility where the
employee is employed.



Additional Obligations of Delphax. At * to Harland Clarke, Delphax agrees:

Delphax Software Updates

. From time to time and as necessary, Delphax shall provide to Harland Clarke
all software updates as provided under OPSYS and shall work with Harland Clarke
to implement such updates. Any other updates, upgrades, enhancements or requests
from Harland Clarke shall be quoted by Delphax and paid for based on a Statement
of Work (SOW) that is agreed upon by the Parties.



Third Party Software

. The Parties acknowledge that the Equipment contains third party software.
Delphax shall provide to Harland Clarke all updates to such third party software
that are integrated by Delphax into the operating system for the Equipment and
shall work with Harland Clarke to implement such updates.



Supplier Contingency Plan

. Within sixty (60) days following the Effective Date, Delphax shall provide to
Harland Clarke a copy of Delphax's contingency plan, which plan shall be
reasonably acceptable to and approved by Harland Clarke, for maintaining supply
of Harland Clarke's day-to-day requirements of
*
(the "Critical Products"). Upon request by Harland Clarke, Delphax shall, within
a reasonable period following such request, provide to Harland Clarke a
contingency plan for the continued supply of those certain Products identified
by Harland Clarke in addition to the Critical Products, which plan shall be
reasonably acceptable to and approved by Harland Clarke.



Field Change Orders

. Delphax shall complete all Harland Clarke-approved field change orders
("FCOs") that were issued by Delphax prior to the Cutover Date. With respect to
all FCOs issued prior to the Cutover Date, but not yet approved by Harland
Clarke, Delphax shall provide to Harland Clarke, at
*
, the kits and related materials for implementation of such FCOs by Harland
Clarke.



Term; Termination

.



Term

. The term of this Agreement shall begin as of the Effective Date and shall
continue for a period of three (3) years (the "Initial Term") thereafter, unless
earlier terminated by Harland Clarke in accordance with
Section 8(c)
below.



Renewal Term

. Upon the expiration of the Initial Term, the Agreement shall automatically
renew for successive twelve (12) month periods (each, a "Renewal Term," together
with the Initial Term, the "Term"), unless terminated by Harland Clarke upon
giving Delphax at least twelve (12) months' prior written notice of its intent
not to renew the Agreement.



Termination for Convenience

. Harland Clarke, upon not less than twelve (12) months' prior written notice,
may terminate this Agreement for any reason.



Bankruptcy/Insolvency

. Harland Clarke may immediately terminate this Agreement upon notice of the
filing of a voluntary proceeding by Delphax (or the filing of an involuntary
proceeding against Delphax that is not dismissed within thirty (30) days) under
Chapters 7 or 11 of the U.S. Bankruptcy Code or the Bankruptcy and Insolvency
Act (BIA) and the Companies' Creditors Arrangement Act

(CCAA)

of Canada.



Change of Control

. Upon notice of the acquisition of control of Delphax by a third party, Harland
Clarke may terminate this Agreement upon five (5) business days notice to
Delphax.



Non-Exclusivity

. In the event that Harland Clarke terminates this Agreement in accordance with
its terms due to a material failure by Delphax to supply Products in accordance
with this Agreement, then Harland Clarke shall be permitted to directly
negotiate and acquire any Products then being acquired by Delphax from any third
party supplier in the performance of this Agreement, and such acquisition,
contract and/or negotiations will not violate the terms of this Agreement or any
other agreement between Harland Clarke and Delphax.



License Grant

.



Delphax, as licensor, hereby grants to Harland Clarke, as licensee, *
conditional license (the "License") of the intellectual property of Delphax that
is used to make, have made, and use, manufacture, or have manufactured systems,
sub-assemblies, or parts, including the Products, necessary for Harland Clarke
to continue to operate the Equipment. The License shall not be assignable or
transferable and any purported assignment or transfer shall be void ab initio;
provided, however, upon the occurrence of a Triggering Event (as defined in
Section 16(a) below) and Harland Clarke's sale or transfer of all or
substantially all of the Equipment to a third party, Harland Clarke shall be
permitted to transfer the License to such third party. Notwithstanding the
foregoing, Harland Clarke may assign the License to an affiliate or
successor-in-interest.

Notwithstanding the foregoing, Harland Clarke, its affiliates and
successors-in-interest shall not be permitted to exercise its rights under the
License unless and until the occurrence of one or more of the "Triggering
Events" as set forth in Section 16(a) below.

Representations and Warranties of Delphax

.



Delphax represents and warrants as follows:

Authority

. Delphax has full corporate power to own, lease, license and operate its
properties and assets and to conduct its business as currently conducted and to
enter in this Agreement and to consummate the transactions contemplated hereby.



Free from Defects

. The Products and On Site Products shall be free from defects in material and
workmanship for not less than ninety (90) days following receipt or possession
by Harland Clarke.



Free from Liens and Encumbrances

. The Products will be free from all liens, encumbrances and security interests.



No Violations

. The sale of the Products does not conflict with or violate any agreement or
law or any other instrument binding upon Delphax, its assets, or properties;
that it has the legal right to sell the Products; that the consent of no other
person or entity is necessary for it to enter into and fully perform this
Agreement.



Condition of Equipment

. As of the Cutover Date, the Equipment shall be in good working order, meeting
all current service level agreements (attached hereto as
Schedule B
).



No Infringement

. Any updates to software and any other intellectual property provided or
licensed hereunder does not infringe, or constitute an infringement or
misappropriation and intellectual property or proprietary rights of any third
party.



Intellectual Property

. All intellectual property that is the subject of the License is owned by
Delphax. Delphax has the full corporate power and authority to grant Harland
Clarke such License and the License does not contravene any other agreement to
which Delphax is a party that relates to the intellectual property which is the
subject of the License.



The foregoing warranties shall survive delivery, inspection and acceptance of
the Products and payment by Harland Clarke for the Products as provided herein.



Insurance

.



During the Term of this Agreement, Delphax shall continuously maintain and keep
in force, at its own expense, with insurance companies rated at a minimum of A X
or better by A.M. Best, the following minimum insurance coverages and minimum
limits:

Commercial General Liability or Umbrella/Excess Liability occurrence form
coverage with limits of at least $5,000,000 for personal injury, bodily injury,
and property damage (including loss of use) for any one occurrence and an
aggregate limit of $10,000,000;

Software and Technology Errors and Omissions Insurance with limits of at least
$2,000,000 per occurrence and an aggregate limit of $5,000,000.

Crime Insurance with limits of at least $1,000,000 including Employee Dishonesty
and Computer Crime, that provides coverage for losses incurred by Harland Clarke
and its subsidiaries arising from the activity of Delphax employees.

Delphax shall name Harland Clarke and its subsidiaries as (i) additional
insureds on the liability policies described in Sections 12(a)(i) above and (ii)
third party Loss Payee up to their insurable interest in the policy described in
Section 12(a)(iii) above.



Delphax shall provide Harland Clarke with certificates of insurance
demonstrating coverage and additional insured status as required herein with
Harland Clarke named as the certificate holder. Certificate(s) shall be produced
on an Accord form or on a substantially similar form. Any applicable
cancellation clause must provide at least thirty (30) days' written notice prior
to expiration or cancellation of insurance and omit the phrases "endeavor to"
and "but failure to do so shall impose no obligation of any kind upon the
insurer, its agents or representatives." Such certificate(s) must be received by
Harland Clarke within thirty (30) days of the Effective Date. Renewal
certificates must be delivered prior to the annual anniversary date of the
Effective Date and/or upon demand by Harland Clarke. All certificates of
insurance shall be mailed to Harland Clarke Corp., Attn: David Berry, Risk
Manager, 2939 Miller Road, Decatur, GA 30335, with a copy to Corporate
Procurement, 10931 Laureate Drive, San Antonio, TX 78249.

Most Favored Customer

. *





Setoff

. In addition to any right of setoff or recoupment provided by law, all amounts
due to Delphax shall be considered net of indebtedness of Delphax and its
affiliates/subsidiaries to Harland Clarke and its affiliates/subsidiaries, and
Harland Clarke shall have the right to set off against or to recoup any amounts
due to Delphax and its affiliates/subsidiaries from Harland Clarke and its
affiliates/subsidiaries under this Agreement; provided, however, that Harland
Clarke agrees that it will not set off amounts owing to (i) Harland Clarke from
Delphax under the U.S. Loan Agreement, (ii) Harland Clarke's subsidiary,
Scantron Canada Ltd. from Delphax's subsidiary, Delphax Technologies Canada
Limited ("Delphax Canada") under the Canadian Loan Agreement, or (iii) Harland
Clarke from Delphax Canada under the Subordinated Note, prior to the occurrence
of an Event of Default as defined in either the U.S. or Canadian Loan Agreements
or an Event of Default under and as defined in the Subordinated Note.



Importation of Goods

. Where applicable, Delphax agrees that Harland Clarke will not be a party to
the importation of the materials used in the manufacture of the Products, and
that Delphax will neither cause not permit Harland Clarke's name to be shown as
"importer of record" on any customs declaration. Where Delphax is importer of
record, the purchase price for the Products as set forth in Schedule A is
inclusive of all duties and other costs of customs clearance.



Escrow Provisions

. *



Indemnification

. Delphax shall indemnify and hold Harland Clarke and its subsidiaries harmless
from and against all claims, damages and liabilities, including attorneys' fees,
arising from Delphax's wrongful, negligent conduct or material breach of this
Agreement. Harland Clarke shall indemnify and hold Delphax and its subsidiaries
harmless from and against all claims, damages and liabilities, including
attorneys' fees, arising from Harland Clarke's wrongful, negligent conduct or
material breach of this Agreement.



Dispute Resolution

. Each Party expressly agrees to use commercially reasonable efforts to resolve
any dispute in good faith as soon as possible and to have reasonably exhausted
those alternative means available to it for resolving such dispute prior to
initiating any litigation in connection with this Agreement. In the event any
dispute cannot be resolved to the reasonable satisfaction of each Party within
fifteen (15) business days after notice of the dispute, the dispute shall be
escalated and referred immediately in writing to a representative officer of
each Party. The Parties' representative officers shall meet, negotiate in good
faith, and attempt to resolve amicably and to each Party's mutual satisfaction
any such dispute within thirty (30) additional business days from the date of
escalation. In the event such dispute is not resolved during the thirty (30)
additional business days, neither Party is required to pursue other alternative
dispute resolution methods.



General Provisions

.



Time of the Essence

. Time is of the essence in the performance of this Agreement.



Relationship of the Parties

.





No Joint Venture

. This Agreement shall not be construed as constituting either Party as partner,
joint venture or fiduciary of the Party or to create any other form of legal
association that would impose liability upon one Party for the act or failure to
act of the other Party, or as providing either Party with the right, power, or
authority (express or implied) to create any duty or obligation of the other
Party.





Publicity

. The Parties agree to work cooperatively together on press release, marketing
activities, and other publicity that may be mutually beneficial. The Parties
further agree that neither Party may use the name of the other Party in any
press release or other public disclosures other than as required by law without
the prior written consent of the other Party.





Entire Agreement

. This Agreement and its attachments as well as the related Escrow Agreement, as
amended, with respect to the subject matter of this Agreement set forth the
entire agreement between the Parties and superseded all prior and
contemporaneous agreements, discussions, and understandings, express or implied.



Modifications

. This Agreement shall not be modified except in writing signed by an authorized
officer of each Party.



Governing Law

. This Agreement shall be construed under and governed by the laws of the State
of Minnesota excluding the application of its conflicts of law rules. This
Agreement will not be governed by the United Nations Convention on Contracts for
the International Sale of Goods.

Assignment; Change of Control; Binding Nature

. Except with respect to affiliates of either Party (in which case the assigning
Party will remain responsible for its obligations hereunder), each Party may, in
whole or in part, either directly or indirectly, delegate its duty of
performance or assign its rights or obligations under this Agreement;
provided, however
, Delphax may only do so with the prior written consent of the Harland Clarke.
This Agreement will survive any merger or acquisition by or of either party or
its assets, and the parties specifically agree that each of the terms hereof
will inure to the benefit of and be binding on the Parties and their respective
successors and permitted assigns. To the extent that Delphax subcontracts any
obligations hereunder, Delphax shall require each subcontractor to adhere and
agree to this Agreement.



Non-Waiver; Severability

. The failure of either Party to insist upon performance of any provision or to
exercise any right or privilege granted in this Agreement shall not be construed
as waiving the provision, right or privilege with shall remain in effect. If any
provision of this Agreement is held to be invalid or unenforceable for any
reason, the remaining provisions will continue in full force and effect without
being impaired or invalidated in any way. The Parties agree to replace any
invalid provision with a valid provision that most closely approximates the
intent and economic effect of the invalid provision.



Headings; Construction

.

Headings used in this Agreement are for reference purposes only. This Agreement
is the result of negotiations between the Parties who each had the opportunity
to obtain legal advice regarding the terms and conditions of this Agreement.
This Agreement will not be construed for or against any Party on the basis of
which Party drafted this Agreement.



Attorney's Fees

.

If either Party commences litigation to enforce any provision of this Agreement,
the prevailing Party shall be entitled to recover reasonable attorney's fees and
costs at trial and on appeal.



Notices

.

All notices required by this Agreement will be given in writing and will be
transmitted by U.S. Mail via certified mail (return receipt requested), a
nationally recognized express courier service (such as Federal Express), or
facsimile transmission (with receipt acknowledgment) to the Parties at their
addresses shown below.







Harland Clarke Corp.

Attention: General Counsel

Delphax Technologies Inc.

Attention: Greg Furness

10931 Laureate Drive

6100 West 110 Street

San Antonio, Texas 78249

Bloomington, MN 55438

Facsimile: (210) 699-4002

Facsimile: (952) 939-1151





Counterparts and Facsimile

. This Agreement may be executed in multiple counterparts, each of which shall
for all purposes be deemed to be an original and all of which, when taken
together, shall constitute one and the same instrument. This Agreement may be
executed and delivered by facsimile.



* Material has been omitted pursuant to a request for confidential treatment and
the material has been filed separately.

 

 

 

[SIGNATURES ON NEXT PAGE]

 

In witness whereof, this Agreement has been duly executed by authorized
representatives of the Parties.

DELPHAX TECHNOLOGIES, INC.

HARLAND CLARKE CORP.

   

Name: Dieter P. Schilling

Name: George G. Bordon

Title: President and Chief Executive Officer

Title: V.P. Procurement and Supply Management

   

Signature: /s/ Dieter P. Schilling

Signature: /s/ George G. Bordon

   

Date: 11/26/2008

Date: 11/26/2008



 

 

 

 

Schedule A - Products and Pricing*



Schedule A-1 - Variable Pricing *



Schedule B - Current Service Level Agreement *



Schedule C - Technical Support and Maintenance Training Services and Related
Service Level Agreements *



Schedule D - Harland Clarke Facility Cutover Dates *



Exhibit A - General Terms and Conditions *



* Material has been omitted pursuant to a request for confidential treatment and
the material has been filed separately.



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 